Citation Nr: 9918766	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-48 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine with congenital pedicle defect, 
currently evaluated as 40 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
upper back disorder.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
March 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal. 


REMAND

A preliminary review of the veteran's claims file reveals 
that on the veteran's VA Form 9, Appeal to the BVA, received 
at the RO in December 1996, he requested a hearing before a 
member of the BVA, in Washington, D.C.  By VA letter dated in 
May 1999, the veteran was notified of the date, time, and 
place of his scheduled hearing.  However, by letter dated in 
June 1999, sent by a congressional representative on behalf 
of the veteran, it was noted that the veteran was unable to 
travel to Washington, D.C. for a hearing due to the distance 
and cost of travel.  Alternatively, it was requested that the 
veteran be scheduled for a BVA hearing by videoconference, at 
the RO in Cleveland, Ohio.  It does not appear that such a 
hearing has been scheduled yet, nor has the veteran withdrawn 
his request for a BVA hearing.
 
Therefore, in order to ensure compliance with due process 
procedures, the case is REMANDED to the RO for the following:

The RO should properly schedule the 
veteran for a videoconference hearing 
before a member of the BVA, at the 
Cleveland, Ohio, RO, as soon as is 
practicable.

Should the veteran withdraw any outstanding request for a 
hearing, such should be clearly documented in the veteran's 
claims file, and the case should be returned to the Board for 
further consideration.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need not take 
any action, until he is otherwise notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


